October 16, 2012




Bill Hernandez

150 Southfield Ave, Suite 1332

Stamford, CT 06902




Dear Bill,




Thanks for your interest in BillMyParents.   I am excited about the opportunity
to work closely with you.  Your skill set will be very valuable to our
organization and we will make a great team.




Please review the letter below and let me know if you are in agreement.
   Please keep in mind BMPI is an exciting company with a big future but today
we are a small company still reliant on investor capital.




Bill, I am pleased to offer you the following opportunity:




•

Title: President, reporting directly to me.  You will also be a member of the
BMPI Board of Directors.   We will nominate you at our next meeting.




•     Compensation:



•

Annual salary  $350,000

•

Annual bonus 50% of salary; bonus criteria to be agreed on between you and me.



•

In year one, BMPI will guarantee one half of your annual bonus.  You will
suggest  criteria  for the remaining half.

•     Options:



•

In recognition of our significant role in the organization you will receive 5
million in options.   Price to be set at the close of business the day prior to
your start of employment.

•

One million shares are guaranteed to vest and will vest in 60 days from your
start date, the remaining  4 million  options  will vest over 3 years,  1/36
 per month.









•

Severance:    In the event of termination without cause, you will receive  an
amount equivalent  to one year's salary  and receive  any unvested  shares  due
for that year of employment.




•

Change of Control: In the event a termination due to a change of control  of the
company  (acquisition, buyout,   etc.) you will receive  one year salary  and
all unvested  options will vest.




•     Miscellaneous:



•

Cell phone allowance up to $150 per month.



•

You may choose to office out of your home.  BMPI will also work with Transactis
to secure space when you are in the city.



•

All fringe benefits such as Medical, Dental, 401K, etc. with be included.




Bill, please let me know if you have any questions.   I'm convinced you and I
can work through  any other issues.   I'm excited about having you on the team
as soon as possible.




All the best,







/s/ Michael R. McCoy

Michael R. McCoy, Chief Executive Officer







/s/ William M. Hernandez-Ellsworth

William M. Hernandez-Ellsworth



